Citation Nr: 9903145	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-13 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a January 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO), whereby the veteran's claim 
that he submitted new and material evidence sufficient to 
reopen a claim for residuals of a head injury was denied.

A hearing was held before the undersigned Member of the Board 
sitting in Washington, D.C., via videoconferencing 
techniques, with the RO in Atlanta, Georgia on September 22, 
1998.  The veteran was also accorded a hearing at the RO in 
May 1997.  


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a head 
injury was denied by the RO by means of a rating decision 
dated April 1984.  The veteran was notified of that decision, 
of appellate procedures, but he not did perfect an appeal 
within the one-year time period.

2.  The evidence received subsequent to April 1984 with 
regard to a claim for service connection for residuals of a 
head injury, is not so significant by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1984 rating decision, wherein service 
connection for residuals of a head injury was denied, is 
final.  38 U.S.C. § 7105(c) (West 1991 & Supp. 1998), 
38 C.F.R. § 20.302 (1998).

2.  The evidence received subsequent to the RO's April 1984 
rating decision is not new and material, and does not serve 
to reopen the veteran's claim for service connection for 
residuals of a head injury.  38 U.S.C. § 5108 (West 1991 & 
Supp.1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.104(a) (1998).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  38 C.F.R. § 3.156 (a) 
(1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

The United States Court of Veterans' Appeals has held that a 
two-step analysis is necessary in determining whether to 
reopen a claim, in that it must first be determined if there 
is new and material evidence; if there is such evidence, the 
claim must then be reviewed on the basis of all of the 
evidence, both old and new.  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991), See also Evans, 9 Vet. App. 273, 283 (1996).

The Court has further held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.  See Evans, 
9 Vet.App at 284 (1996).  The evidence received subsequent to 
the last final decision is presumed credible for the purposes 
of reopening the appellant's claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran contends that he manifests residuals of a head 
injury that are the product of an assault that occurred 
during his active duty.  He specifically contends that his 
neck and head were injured during this assault, which now 
causes him to manifest head and neck pain.  

In the instant case, the Atlanta, Georgia RO denied service 
connection for residuals of a head and cervical spine injury 
in a rating action dated April 1984. The RO noted that the 
veteran suffered a concussion prior to his entry into active 
service, but that the service medial records (SMRs) that were 
available did not show either a head injury or aggravation of 
his previous concussion injury.  The RO found that there was 
no evidence to show that the veteran suffered from any head 
or cervical spine disorder, and denied his claim.  The RO 
also noted that the veteran's SMRs were incomplete. 

The veteran, in a statement submitted in January 1987, 
attempted to reopen his claim on the basis that his SMRs were 
incomplete, and that his records were commingled with those 
of another veteran of the same name.  He further requested 
his records from the other veteran's claims folder.  The RO 
notified the veteran that since the other veteran had not 
filed a disability claim, no claims folder existed for that 
veteran at the RO, but that the veteran could contact the 
National Personnel Records Center, and ask them to clarify 
any filing errors.  The RO also requested a copy of the 
veteran's records from the National Personnel Records Center, 
and his records were received in March 1987.  A rating 
decision was promulgated in May 1987 concerning other issues, 
which informed the veteran that he should submit new and 
material evidence to reopen his claim for residuals of a head 
injury, as the claim was denied in April 1984.  

The veteran next submitted a claim dated March 1995 for 
residuals of a head injury, and a lay statement was submitted 
on his behalf which stated, in essence, that the veteran 
"did obtain a head injury while we were on active duty... ."  
That claim was denied in a rating decision dated January 
1997, which noted that although the veteran submitted 
additional evidence, that there was still no evidence showing 
a current disorder that was related to an inservice injury, 
or that his service aggravated the pre-existing concussion 
the veteran suffered prior to his entry into active service.  
The RO also noted that the veteran's SMRs were silent as to a 
head injury or concussion residuals.  

The evidence submitted subsequent to April 1984 consists of:  
(1) a copy of his records from the National Personnel Records 
Center,  (2) lay statements;  (3) private medical records, 
and (4) his hearing transcripts.  

The Board finds that all of the submitted evidence is new, 
that is, it has not previously been associated with the 
veteran's claims folder, and, it presents new information.  
The question which is then central to the Board's 
determination of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for residuals of a head injury is whether this evidence is 
material.  That is, does it bear directly and substantially 
upon the specific matter under consideration, and is the 
evidence so significant that it must be considered in order 
to fairly decide the merits of the claim, by itself or in 
connection with evidence previously assembled? 

Although copies of the veteran's SMRs were obtained from the 
National Personnel Records Center, they are devoid of any 
references to complaints, treatment, or diagnoses of a head 
or neck condition.  As they only reference other conditions, 
they are not relevant to the veteran's head or neck 
condition, and are thus not material.  

Similarly, although the lay statements submitted on behalf of 
the veteran do indicate that he did suffer a head injury 
during active service, and are thus relevant, they do not 
make a showing of a current head injury that is related to 
the veteran's active service, and thus, are not probative and 
material to the issue of whether the veteran suffers from a 
current head or neck disorder related to his active service.  

The reports of his private medical records show that he was 
hospitalized in conjunction with injuries he sustained while 
lifting a metal cabinet in 1983.  "Cervical thoracolumbar 
myelography and computerized tomography" examinations 
conducted during his hospital stay "revealed findings 
suggestive of an L4-L5, and L5-S1 central disc protrusion."  
They also show that "chest x-ray, cervical spine, lumbar 
spine, pelvis and both hips were not remarkable."  Again, as 
these records do not convey that the veteran has a current 
head or neck disorder that is related to his active service, 
they are not probative to that issue, and are not material to 
the veteran's claim.  

Lastly, although the veteran's hearing transcripts are 
relevant to his current symptoms and to his active service, 
he has not demonstrated that he has the requisite specialized 
training to provide a medical opinion or conclusion with 
regard to the etiology of his condition.  That is, a doctor's 
opinion is required to diagnose a current disorder and relate 
that disorder to the veteran's service.  While a layperson 
can provide an eyewitness account of the veteran's visible 
symptoms, see Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992), lay evidence or evidence from the veteran himself, 
without more, is not capable of a probative diagnosis.  See 
generally Espiritu, 2 Vet. App. 495, Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, this evidence is not probative, 
and not material, as to whether the veteran now suffers from 
a disorder that is related to his active service.  

As there is no clinical, medical evidence to show a current 
head or neck disability, the Board accordingly must conclude 
that new and material evidence has not been received, and his 
claim for service connection for a residuals of a head injury 
has not been reopened.

ORDER

The veteran's claim to reopen the issue of service connection 
for residuals of a head injury is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 6 -


